  8:19-cr-00379-RFR-MDN Doc # 69 Filed: 08/11/21 Page 1 of 1 - Page ID # 147




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                  )
                                           )
                    Plaintiff,             )               8:19CR379
                                           )
      vs.                                  )
                                           )
TYLER SHIELDS,                             )                 ORDER
                                           )
                    Defendant.             )


        This matter is before the court on the defendant’s Unopposed Motion to Continue
Trial [66]. Pursuant to the hearing telephone conference on August 11, 2021, the court
granted the defendant a final continuance. For good cause shown,

       IT IS ORDERED that the Unopposed Motion to Continue Trial [66] is granted, as
follows:

      1. The jury trial, now set for August 16, 2021, is continued to November 8,
         2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s
         date and November 8, 2021, shall be deemed excludable time in any
         computation of time under the requirement of the Speedy Trial Act. Failure to
         grant a continuance would deny counsel the reasonable time necessary for
         effective preparation, taking into account the exercise of due diligence. 18
         U.S.C. § 3161(h)(7)(A) & (B)(iv).

      3. No further continuances will be granted without a hearing before the
         undersigned magistrate judge.


      DATED: August 11, 2021.

                                               BY THE COURT:


                                               s/ Michael D. Nelson
                                               United States Magistrate Judge
